Name: Council Decision (EU) 2019/1133 of 25 June 2019 on the position to be taken on behalf of the European Union in the International Partnership for Energy Efficiency Cooperation (IPEEC) with regard to the extension of the Terms of Reference for the IPEEC for the period from 24 May until 31 December 2019
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  energy policy
 Date Published: 2019-07-03

 3.7.2019 EN Official Journal of the European Union L 179/23 COUNCIL DECISION (EU) 2019/1133 of 25 June 2019 on the position to be taken on behalf of the European Union in the International Partnership for Energy Efficiency Cooperation (IPEEC) with regard to the extension of the Terms of Reference for the IPEEC for the period from 24 May until 31 December 2019 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 194(2), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Terms of Reference for the International Partnership for Energy Efficiency Cooperation (IPEEC) (the Agreement) were signed in Rome by 12 States including four Member States of the European Community on 24 May 2009 and were concluded by the European Community by Council Decision 2009/954/EC (1). (2) Pursuant to point 7.1 of the Agreement, the Members of the IPEEC may decide to extend the duration of the Agreement. The Policy Committee, being IPEEC's plenary body composed of high-level representatives of all its Members, and being entrusted to govern the overall framework and policies of the IPEEC, is the appropriate body within which the IPEEC Members can decide on an extension of the duration of the Agreement. (3) The IPEEC Members, except for the Union, approved the extension of the Terms of Reference for the IPEEC for the period from 24 May until 31 December 2019 at the Policy Committee meeting on 21 February 2019. (4) It is appropriate to establish the position on the extension of the Terms of Reference for the IPEEC to be taken on the Union's behalf, as the extension of the terms of reference would be binding on the Union. (5) The IPEEC Members are considering the possibility of combining the current activities of IPEEC and the energy efficiency activities of the International Energy Agency (IEA) into an energy efficiency hub in order to achieve synergies in that area. The short-term extension of the Terms of Reference for the IPEEC aims to allow for the necessary time, as an interim measure, to set up the energy efficiency hub while ensuring that IPEEC's activities continue and are transferred to the new energy efficiency hub without interruption. (6) Operationally, an extension until 31 December 2019 takes into account the continued implementation of IPEEC's work programme and of core services to the IPEEC Members. This includes energy efficiency work under the G20, which this year will include events scheduled after the end of IPEEC's current mandate on 24 May 2019. The availability of funds to cover activities during the extension period is also considered, as the IPEEC Secretariat is currently receiving contributions for the full 2019 calendar year and activities, remaining staff and possible resources could be transferred to the new energy efficiency hub. (7) A short-term extension of the Terms of Reference for the IPEEC is therefore important to avoid an abrupt termination of IPEEC's activities on 24 May 2019. In accordance with point 3.4 of the Terms of Reference for the IPEEC, the final decision on the extension is to be adopted by consensus of the IPEEC Members, and following the Policy Committee meeting of 21 February 2019, a Council decision on the Union's position is necessary, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the International Partnership for Energy Efficiency Cooperation (IPEEC) with regard to the extension of the Terms of Reference for the IPEEC for the period from 24 May until 31 December 2019 shall be the following: (a) to approve the extension of the Terms of Reference of the IPEEC for the period from 24 May until 31 December 2019; (b) to agree with the International Energy Agency (IEA) Governing Board decision to continue hosting the IPEEC Secretariat at the IEA until 31 December 2019 on the basis of the Memorandum concerning the Hosting by the IEA of the Secretariat to the IPEEC; (c) to endorse the administrative transfer of the IPEEC to a new energy efficiency hub, in particular in relation to the transfer of Task Groups, funds and the IPEEC Secretariat staff. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 June 2019. For the Council The President A. ANTON (1) Council Decision 2009/954/EC of 30 November 2009 on the signing and conclusion of the Terms of Reference for the International Partnership for Energy Efficiency Cooperation (IPEEC) and the Memorandum concerning the hosting by the International Energy Agency of the Secretariat to the International Partnership for Energy Efficiency Cooperation by the European Community (OJ L 330, 16.12.2009, p. 37).